UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: March 31 Date of reporting period: December 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS Rainier Growth Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Common Stocks 99.42% (Cost $1,146,467,638) Consumer Discretionary 12.96% Hotels, Restaurants & Leisure 1.34 % Carnival Corp. 417,390 13,227,089 McDonald's Corp. 84,095 5,250,892 Internet & Catalog Retail 2.72 % Amazon.com, Inc. (I) 278,840 37,509,557 Media 4.09 % Comcast Corp., Class A 576,080 9,712,709 DIRECTV, Class A (I) 350,475 11,688,341 Dreamworks Animation SKG, Inc. (I) 223,160 8,915,242 Time Warner, Inc. 522,665 15,230,458 Walt Disney Company 333,470 10,754,408 Multiline Retail - 1.62% Kohl's Corp. (I) 176,500 9,518,645 Target Corp. 264,220 12,780,321 Specialty Retail 1.86 % Best Buy Company, Inc. 213,230 8,414,056 Gap, Inc. 197,510 4,137,835 Lowe's Companies, Inc. 558,930 13,073,373 Textiles, Apparel & Luxury Goods 1.33 % Coach, Inc. 223,420 8,161,533 NIKE, Inc., Class B 154,535 10,210,127 Consumer Staples 8.70% Beverages 2.16 % PepsiCo, Inc. 490,135 29,800,208 Food Products 1.12 % General Mills, Inc. 218,225 15,452,512 Household Products 3.17 % Church & Dwight Company, Inc. (I) 191,835 11,596,426 Colgate-Palmolive Company 391,110 32,129,687 Personal Products 0.83 % Avon Products, Inc. 361,755 11,395,283 Tobacco 1.42 % Philip Morris International, Inc. 404,650 19,500,084 Energy 4.73% Energy Equipment & Services 3.33 % Cameron International Corp. (I) 544,140 22,745,052 Transocean, Ltd. (I) 278,603 23,068,328 Oil, Gas & Consumable Fuels 1.40 % Southwestern Energy Company (I) 400,985 19,327,477 2 Rainier Growth Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Financials 7.52% Capital Markets 5.05 % BlackRock, Inc. (L) 109,170 25,349,274 Franklin Resources, Inc. 217,475 22,910,991 Goldman Sachs Group, Inc. 125,985 21,271,307 Diversified Financial Services 2.47 % IntercontinentalExchange, Inc. (I) 137,985 15,495,716 JPMorgan Chase & Company 446,270 18,596,071 Health Care 13.96% Biotechnology 3.35 % Alexion Pharmaceuticals, Inc. (I) 170,000 8,299,400 Amgen, Inc. (I) 283,650 16,046,081 Celgene Corp. 205,705 11,453,654 Gilead Sciences, Inc. (I) 238,485 10,321,631 Health Care Equipment & Supplies 4.44 % Alcon, Inc. 124,295 20,427,883 Baxter International, Inc. 245,650 14,414,742 Medtronic, Inc. 400,890 17,631,142 St. Jude Medical, Inc. (I) 235,805 8,672,908 Health Care Providers & Services 1.77 % Aveta, Inc. (I)(S) 97,210 534,655 Express Scripts, Inc. (I) 209,310 18,094,850 UnitedHealth Group, Inc. 192,080 5,854,598 Life Sciences Tools & Services 0.47 % QIAGEN NV (I)(L) 288,430 6,437,758 Pharmaceuticals 3.93 % Abbott Laboratories 302,870 16,351,951 Allergan, Inc. 233,205 14,694,247 Shire PLC, ADR (L) 190,810 11,200,547 Teva Pharmaceutical Industries, Ltd., SADR 212,330 11,928,699 Industrials 11.48% Aerospace & Defense 2.63 % Precision Castparts Corp. 154,380 17,035,833 United Technologies Corp. 276,955 19,223,447 Air Freight & Logistics 1.21 % Expeditors International of Washington, Inc. (L) 478,410 16,615,179 Electrical Equipment 1.59 % ABB, Ltd. SADR (I) 644,870 12,317,017 AMETEK, Inc. 248,730 9,511,435 Industrial Conglomerates 1.42 % 3M Company 237,085 19,599,817 Machinery 3.58 % Cummins, Inc. 489,460 22,446,636 Danaher Corp. 224,070 16,850,064 Deere & Company 184,660 9,988,259 3 Rainier Growth Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Industrials (continued) Road & Rail 1.05 % CSX Corp. 298,750 $14,486,388 Information Technology 32.76% Communications Equipment 6.78 % BancTec, Inc. (I)(R)(S) 197,026 1,273,688 Cisco Systems, Inc. (I) 1,844,820 44,164,991 Juniper Networks, Inc. (I) 535,195 14,273,651 QUALCOMM, Inc. 528,655 24,455,580 Research In Motion, Ltd. (I) 137,295 9,272,904 Computers & Peripherals 6.99 % Apple, Inc. (I) 260,680 54,966,981 EMC Corp. (I) 1,418,795 24,786,349 Hewlett-Packard Company 178,795 9,209,730 NetApp, Inc. (I) 211,700 7,280,363 Internet Software & Services 2.81 % Google, Inc., Class A (I) 62,440 38,711,551 IT Services 3.80 % Cognizant Technology Solutions Corp., Class A (I) 306,610 13,889,433 Visa, Inc., Class A (L) 440,245 38,503,828 Semiconductors & Semiconductor Equipment 4.70 % Broadcom Corp., Class A (I) 398,465 12,531,724 Intel Corp. 1,180,290 24,077,916 Marvell Technology Group, Ltd. 939,900 19,502,925 NVIDIA Corp. (I)(L) 459,285 8,579,444 Software 7.68 % Adobe Systems, Inc. (I) 570,770 20,992,921 Check Point Software Technologies, Ltd. (I) 423,370 14,343,776 Citrix Systems, Inc. (I) 297,930 12,396,867 Microsoft Corp. 1,409,230 42,967,423 Oracle Corp. 614,410 15,077,621 Materials 4.41% Chemicals 2.51 % FMC Corp. 214,755 11,974,739 Praxair, Inc. 281,565 22,612,485 Metals & Mining 1.90 % Freeport-McMoRan Copper & Gold, Inc. 325,785 26,157,278 Telecommunication Services 1.71% Wireless Telecommunication Services 1.71 % American Tower Corp., Class A (I) 545,180 23,557,228 Utilities 1.19% Independent Power Producers & Energy Traders 1.19 % AES Corp. (I) 1,232,545 16,405,174 4 Rainier Growth Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Short-Term Investments 4.59% (Cost $63,231,225) Shares Value Cash Equivalents 3.97% John Hancock Collateral Investment Trust (W) 0.1387% (Y) 5,458,061 54,632,458 Par value Value Repurchase Agreement 0.62% Repurchase Agreement with State Street Corp. dated 12-31-2009 at 0.00% to be repurchased at $8,600,000 on 01-04-2010, collateralized by $7,530,000 Federal Home Loan Mortgage Corp., 4.375% due 07-27-2015 (valued at $8,170,050, including interest) and $605,000 Federal Home Loan Bank, 1.625% due 04-07-2012 (valued at $606,513, including interest) $8,600,000 8,600,000 Total investments (Cost $1,209,698,863) 104.01% Other assets and liabilities, net (4.01%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of December 31, 2009. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a percentage of Acquisition Acquisition Fund's net Issuer, description date cost assets Value as of December 31, 2009 BancTec, Inc. common stock 06-20-07 $4,728,640 0.09% $ 1,273,688 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. (Y) Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At December 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,250,428,547 Net unrealized appreciation aggregated $182,432,304, of which $235,194,452 related to appreciated investment securities and $52,762,148 related to depreciated investment securities. 5 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt investments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, an affiliate of MFC, is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market investments as part of the securities lending program. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may include the use of the brokers own judgments about the assumptions that market participants would use. 6 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of December 31, 2009, by major security category or security type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservab le 12/31/09 Price Inputs Inputs Common Stocks Consumer Discretionary $ 178,584,586 $ 178,584,586   Consumer Staples 119,874,200 119,874,200   Energy 65,140,857 65,140,857   Financials 103,623,359 103,623,359   Health Care 192,364,746 191,830,091  $ Industrials 158,074,075 158,074,075   Information Technology 451,259,666 449,985,978  1,273,688 Materials 60,744,502 60,744,502   Telecommunication Services 23,557,228 23,557,228   Utilities 16,405,174 16,405,174   Short-Term Investments 63,232,458 54,632,458 $  Total investments in securities $ 1,432,860,851 $ 1,422,452,508 $ $ The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Information Health Care Technology Total Balance as of 3/31/09 $178,416 $1,582,227 $1,760,643 Realized gain (loss) (1,166,717) (2,241,886) (3,408,603) Change in unrealized appreciation (depreciation) 1,522,956 1,933,347 3,456,303 Net transfers in and/out of Level 3 - - - Balance as of 12/31/09 Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends associated with securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. 7 The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. 8 Leveraged Companies Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Maturity Par value Rate date Value Corporate Bonds 20.63% (Cost $303,418) Consumer Discretionary 15.21% Auto Components 2.52 % Allison Transmission, Inc., Gtd Sr Note (S) 11.000 11/01/15 $10,000 10,500 Exide Technologies, Sr Sec Note, Series B 10.500 03/15/13 15,000 15,188 Hotels, Restaurants & Leisure 7.20 % Fontainebleau Las Vegas Holdings LLC, Note (H)(S) 10.250 06/15/15 100,000 1,000 Greektown Holdings LLC, Sr Note (H)(S) 10.750 12/01/13 122,000 18,453 Majestic Star Casino LLC, Gtd Sr Sec Note (H) 9.500 10/15/10 15,000 9,844 Mashantucket Western Pequot Tribe, Bond Series A (H)(S) 8.500 11/15/15 110,000 26,950 MTR Gaming Group, Inc., Gtd Sr Sub Note, Series B 9.000 06/01/12 21,000 16,590 Trump Entertainment Resorts, Inc., Gtd Sr Sec Note (H) 8.500 06/01/15 20,000 413 Media 5.49 % Canadian Satellite Radio Holdings, Inc., Gtd Sr Note 12.750 02/15/14 45,000 28,350 R.H. Donnelley Corp., Sr Note Series A-4 (H) 8.875 10/15/17 87,000 8,156 XM Satellite Radio, Inc., Sr Sub Note (S) 7.000 12/01/14 24,000 19,410 Financials 5.42% Insurance 0.42 % MBIA Insurance Company, (14.00% until 01-31-2013 then 3 month U.S.$ Libor + 11.26%), Sr Note (S) 14.000 01/15/33 10,000 4,300 Real Estate Management & Development 5.00 % Realogy Corp., PIK, Gtd Sr Note 11.000 04/15/14 61,643 50,855 Convertible Bonds 5.59% (Cost $42,231) Consumer Discretionary 0.62% Auto Components 0.62 % BorgWarner Inc, Sr Note 3.500 04/15/12 5,000 6,306 Industrials 4.97% Airlines 4.97 % UAL Corp., Gtd Sr Sub Note 4.500 06/30/21 57,000 50,588 2 Leveraged Companies Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Common Stocks 70.08% (Cost $700,170) Consumer Discretionary 23.89% Auto Components 4.17 % Autoliv, Inc. 150 6,504 Exide Technologies (I) 580 4,124 Federal Mogul Corp. (I) 800 13,840 Goodyear Tire & Rubber Company (I) 150 2,115 Tenneco, Inc. (I) 894 15,851 Automobiles 2.53 % Ford Motor Company (I) 2,580 25,800 Hotels, Restaurants & Leisure 0.41 % MTR Gaming Group, Inc. (I) 1,800 2,340 Wendy's/Arby's Group, Inc., Class A 385 1,806 Media 16.78 % Cablevision Systems Corp., Class A 1,495 38,601 Canadian Satellite Radio Holdings, Inc., Class A (I) 5,900 7,390 Charter Communications, Inc., Class A (I) 2,104 74,692 Sirius XM Radio, Inc. (I) 64,006 38,404 Time Warner Cable, Inc. 285 11,796 Consumer Staples 0.38% Food Products 0.38 % Cadbury PLC, SADR 75 3,854 Energy 0.40% Oil, Gas & Consumable Fuels 0.40 % Dominion Petroleum, Ltd., GDR (I) 33,000 4,053 Financials 3.37% Capital Markets 0.24 % Knight Capital Group, Inc. (I) 160 2,464 Commercial Banks 0.39 % Wells Fargo & Company 145 3,914 Consumer Finance 0.32 % American Express Company 80 3,242 Diversified Financial Services 2.13 % Bank of America Corp. (L) 150 2,259 Idearc, Inc. (I) 90 3,195 KKR Financial Holdings LLC 2,010 11,658 The Blackstone Group LP 350 4,592 Insurance 0.29 % American International Group, Inc. (I) 100 2,998 Industrials 34.85% Aerospace & Defense 0.71 % AAR Corp. (I) 315 7,239 Air Freight & Logistics 0.20 % FedEx Corp. 25 2,086 3 Leveraged Companies Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Industrials (continued) Airlines 32.30 % Allegiant Travel Company (I)(L) 250 $11,793 Delta Air Lines, Inc. (I) 15,843 180,287 Pinnacle Airlines Corp. (I) 6,100 41,968 UAL Corp. 3,215 41,506 US Airways Group, Inc. (L) 11,000 53,240 Building Products 0.25 % USG Corp. (I)(L) 185 2,599 Commercial Services & Supplies 0.98 % Republic Services, Inc. 351 9,937 Road & Rail 0.41 % Union Pacific Corp. 65 4,154 Information Technology 0.87% Software 0.87 % Microsoft Corp. 290 8,842 Materials 6.32% Chemicals 6.32 % American Pacific Corp. (I) 4,100 31,775 Huntsman Corp. 550 6,210 Rhodia SA 1,500 26,382 Investment Companies 2.44% (Cost $23,122) Investment Companies 2.44% Investment Companies 2.44 % Direxion Daily 10-year Treasury Bear 3X 100 6,437 ProShares Ultra Dow30 315 13,791 Proshares Ultrashort MSCI Brazil 200 4,632 Shares Value Preferred Stocks 4.71% (Cost $58,923) Consumer Discretionary 1.42% Media 1.42 % Charter Communications, Inc., 15.000%, Series A, PIK 629 14,467 Financials 3.29% Diversified Financial Services 0.52 % Bank of America Corp., Series L, 7.250% 6 5,274 Real Estate Investment Trusts 2.77 % iStar Financial, Inc., Series E, 7.875% 400 2,860 iStar Financial, Inc., Series F, 7.800% 2,550 18,258 iStar Financial, Inc., Series G, 7.650% 375 2,618 iStar Financial, Inc., Series I, 7.500% 650 4,498 4 Leveraged Companies Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Warrants 0.05% (Cost $410) Consumer Discretionary 0.05% Media 0.05 % Charter Communications, Inc. (Expiration date 11/30/2014; strike price $46.86) (I) 102 510 Shares Value Short-Term Investments 6.55% (Cost $66,642) Cash Equivalents 6.55% John Hancock Collateral Investment Trust (W) 0.1387%(Y) 6,658 66,639 Total investments (Cost $1,194,916) 110.05% Other assets and liabilities, net (10.05%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. GDR Global Depositary Receipt Gtd Guaranteed PIK Paid In Kind SADR Sponsored American Depositary Receipts (H) Non-income producing. Currently, the issuer is in default with respect to interest payments. (I) Non-income producing security. (L) All or a portion of this security is on loan as of December 31, 2009. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. (Y) The investment represents the investment of securities lending collateral and the rate shown is the annualized seven-day yield as of December 31, 2009.  At December 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,194,916. Net unrealized depreciation aggregated $74,519, of which $246,745 related to appreciated investment securities and $321,264 related to depreciated investment securities. 5 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt investments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, an affiliate of MFC, is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market investments as part of the securities lending program. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may include the use of the brokers own judgments about the assumptions that market participants would use. 6 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of December 31, 2009, by major security category or security type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 12/31/09 Price Inputs Inputs Corporate Bonds $ 210,009  $ $ Convertible Bonds 56,894  56,894  Common Stocks 713,510 $ 33,630  Investment Companies 24,860 24,860   Preferred Stocks 47,975 33,508  14,467 Warrants 510   510 Short-Term Investments 66,639 66,639   Total investments in securities $ 1,120,397 $ $ $ The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Corporate Preferred Bonds Stocks Warrants Total Balance as of 3/31/09 - Accrued discounts/premiums $286 - - $286 Realized gain (loss) - ($5) - (5) Change in unrealized appreciation (depreciation) 1,056 8,265 $100 9,421 Net purchases (sales) 18,068 6,207 410 24,685 Net transfers in and/out of Level 3 - Balance as of 12/31/09 Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends associated with securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the 7 borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. 8 Small Cap Opportunities Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Common Stocks 98.89% (Cost $2,212,565) Consumer Discretionary 15.55% Auto Components 1.16% Cooper Tire & Rubber Company 910 18,246 Wonder Auto Technology, Inc. (I) 1,349 15,864 Diversified Consumer Services 0.80% American Public Education, Inc. (I) 679 23,328 Hotels, Restaurants & Leisure 3.79% 7 Days Group Holdings, Ltd., ADR (I) 1,575 19,656 Bally Technologies, Inc. (I) 1,271 52,480 Penn National Gaming, Inc. (I) 1,434 38,976 Household Durables 3.16% iRobot Corp. (I) 2,656 46,746 Tempur-Pedic International, Inc. (I) 1,940 45,842 Media 2.18% Imax Corp. (I) 4,802 63,867 Specialty Retail 3.80% A.C. Moore Arts & Crafts, Inc. (I) 4,438 13,048 CarMax, Inc. (I) 1,387 33,635 DSW, Inc., Class A (I) 1,633 42,262 O'Reilly Automotive, Inc. (I) 584 22,262 Textiles, Apparel & Luxury Goods 0.66% G-III Apparel Group, Ltd. (I) 894 19,373 Consumer Staples 0.62% Food Products 0.62% Smart Balance, Inc. (I) 3,016 18,096 Energy 5.68% Energy Equipment & Services 1.81% Dril-Quip, Inc. (I) 523 29,539 Key Energy Services, Inc. (I) 2,674 23,504 Oil, Gas & Consumable Fuels 3.87% Atlas Energy Inc. 752 22,688 Brigham Exploration Company (I) 3,549 48,089 Kodiak Oil & Gas Corp. (I) 9,107 20,218 Rex Energy Corp. (I) 1,880 22,560 Financials 7.12% Capital Markets 4.48% Evercore Partners, Inc., Class A 2,173 66,059 Greenhill & Company, Inc. 217 17,412 Harris & Harris Group, Inc. (I) 3,498 15,986 Lazard, Ltd., Class A 836 31,743 2 Small Cap Opportunities Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Financials (continued) Commercial Banks 1.25% East West Bancorp, Inc. 1,292 18,372 IBERIABANK Corp. 341 18,349 Insurance 1.39% Assured Guaranty, Ltd. 1,867 40,626 Health Care 20.78% Biotechnology 6.16% Alexion Pharmaceuticals, Inc. (I) 447 21,823 AMAG Pharmaceuticals, Inc. (I) 1,115 42,403 BioMarin Pharmaceutical, Inc. (I)(L) 1,350 25,394 Isis Pharmaceuticals, Inc. (I) 843 9,357 Onyx Pharmaceuticals, Inc. (I) 847 24,851 OSI Pharmaceuticals, Inc. (I) 557 17,284 United Therapeutics Corp. (I) 748 39,382 Health Care Equipment & Supplies 9.76% Align Technology, Inc. (I)(L) 2,574 45,869 Conceptus, Inc. (I) 1,427 26,771 Electro-Optical Sciences, Inc. (I)(L) 2,023 20,958 Micrus Endovascular Corp. (I) 1,991 29,885 NuVasive, Inc. (I)(L) 1,059 33,867 Quidel Corp. (I) 668 9,205 RTI Biologics, Inc. (I) 5,141 19,741 SenoRx, Inc. (I) 2,938 24,239 Somanetics Corp. (I) 1,329 23,324 SonoSite, Inc. (I)(L) 757 17,888 Thoratec Corp. (I) 1,267 34,108 Health Care Providers & Services 0.57% Sharps Compliance Corp. (I) 1,750 16,800 Health Care Technology 1.80% athenahealth, Inc. (I) 766 34,654 SXC Health Solutions Corp. (I) 335 18,073 Pharmaceuticals 2.49% BioForm Medical, Inc. (I) 5,290 17,986 Eurand NV (I) 1,678 21,646 Inspire Pharmaceuticals, Inc. (I) 6,049 33,390 Industrials 13.09% Aerospace & Defense 1.16% Aerovironment, Inc. (I) 1,165 33,878 Air Freight & Logistics 0.50% Atlas Air Worldwide Holdings, Inc. (I) 391 14,565 Airlines 2.68% Copa Holdings SA, Class A 882 48,043 UAL Corp. (I) 2,373 30,635 Commercial Services & Supplies 2.60% Corrections Corp. of America (I) 1,644 40,360 3 Small Cap Opportunities Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Commercial Services & Supplies (continued) EnerNOC, Inc. (I) 1,175 $35,708 Electrical Equipment 0.87% Fushi Copperweld, Inc. (I) 2,531 25,614 Machinery 1.57% Flow International Corp. (I) 8,805 27,119 Force Protection, Inc. (I) 3,653 19,032 Professional Services 1.63% FTI Consulting, Inc. (I) 1,014 47,820 Road & Rail 2.08% Genesee & Wyoming, Inc., Class A (I) 1,210 39,494 Saia, Inc. (I) 1,447 21,445 Information Technology 26.29% Communications Equipment 1.50% Comtech Telecommunications Corp. (I) 1,250 43,813 Internet Software & Services 6.78% Ancestry.com, Inc. (I) 1,571 22,010 Constant Contact, Inc. (I) 3,069 49,104 IAC/InterActiveCorp (I) 1,193 24,433 OpenTable, Inc. (I) 629 16,014 TechTarget, Inc. (I) 2,982 16,789 The Knot, Inc. (I) 2,101 21,157 VistaPrint NV (I)(L) 867 49,124 IT Services 3.37% Euronet Worldwide, Inc. (I) 1,818 39,905 Telvent GIT SA 1,509 58,821 Semiconductors & Semiconductor Equipment 6.98% Cypress Semiconductor Corp. (I) 2,413 25,481 Netlogic Microsystems, Inc. (I) 1,521 70,361 Silicon Laboratories, Inc. (I) 1,490 72,027 Skyworks Solutions, Inc. (I) 1,235 17,525 Varian Semiconductor Equipment Associates, Inc. (I) 536 19,232 Software 7.66% Concur Technologies, Inc. (I) 1,582 67,631 Monotype Imaging Holdings, Inc. (I) 3,967 35,822 NetSuite, Inc. (I) 2,703 43,194 Rosetta Stone, Inc. (I)(L) 2,134 38,305 Ultimate Software Group, Inc. (I) 1,350 39,650 Materials 9.76% Chemicals 3.32% Ferro Corp. 2,440 20,106 LSB Industries, Inc. (I) 2,408 33,953 Neo Material Technologies, Inc. (I) 9,917 43,239 Containers & Packaging 0.62% Packaging Corp. of America 788 18,132 4 Small Cap Opportunities Fund Securities owned by the Fund on December 31, 2009 (Unaudited) Shares Value Materials (continued) Metals & Mining 4.26% Avalon Rare Metals, Inc. (I) 8,747 21,697 Capstone Mining Corp. (I) 6,382 17,147 Consolidated Thompson Iron Mines, Ltd. (I) 2,710 17,516 Horsehead Holding Corp. (I) 2,482 31,646 Northgate Minerals Corp. (I) 7,583 23,356 Walter Energy, Inc. 179 13,480 Paper & Forest Products 1.56% KapStone Paper and Packaging Corp. (I) 3,045 29,993 Schweitzer Mauduit International, Inc. 223 15,688 Convertible Preferred Stocks 1.18% (Cost $22,000) Financials 1.18% Commercial Banks 1.18 % East West Bancorp, Inc., Series A, 8.00% 22 34,606 Warrants 0.08% (Cost $1,029) Materials 0.08% Metals & Mining 0.08 % Avalon Rare Metals, Inc., (Expiration date 9/17/2011; strike price CAD 3.00) (I) 4,373 2,475 Shares Value Short-Term Investments 7.22% (Cost $211,623) Cash Equivalents 7.22% John Hancock Collateral Investment Trust (W) 0.1387% (Y) 21,142 211,623 Total investments (Cost $2,447,217) 107.37% Other assets and liabilities, net (7.37%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depository receipt (I) Non-income producing security. (L) All or a portion of this security is on loan as of December 31, 2009. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. (Y) The investment represents the investment of securities lending collateral and the rate shown is the annualized seven-day yield as of December 31, 2009.  At December 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $2,451,859. Net unrealized appreciation aggregated $694,633, of which $755,087 related to appreciated investment securities and $60,454 related to depreciated investment securities. 5 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on New York Stock Exchange (NYSE), normally at 4:00 P
